Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 1 May 1783
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                  
                     My Dear Duke
                     Newburgh May the 1st 1783
                  
                  It was with pain I received information from the Chevr De la Luzerne that the French Corps under your orders was recalled—This event, I fear will take you from this Country contrary to my wishes, and what you were polite enough to say—your own inclination before you had visited the southern states.
                  No circumstance would contribute more to my satisfaction than to have the pleasure of your company at mount vernon and to shew you every attention and respect in your proposed Tour—I will still hope for this pleasure—but if circumstances direct otherwise you will carry my warmest wishes with you and though I cannot at this moment assure myself of the Practicability of a visit to France—the pleasure of meeting you there would be one of my greatest inducements—and if I come I shall claim your promise of accompaneying me on the tour you marked out.
                  I depart from this place to morrow for the purpose of having an intervew with Sir Guy Carlton on munday next at Dobbss Ferry to settle matters respecting the evacuation of the Posts and security of american property agreably to the 7th article of the provisional treaty and a resolve of congress of the 15th of last month.
                  I shall not in this letter bid you more than a temporary adieu because I do not relenquish the hope of your remaining some time on this Continent after the French Troops shall have embarked. I have the honour to be with the greatest consideration and respect Sir your most obedt and most Hble servant
                  
                     Go: Washington
                  
               